Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-6, 10, 12-16, 18 and 21-27 are allowed.

Reasons for Allowance
	The following is an examiner’s statement of reasons for allowance: The claims all require a diacylglycerol acyltransferase-1 polypeptide having at least 95% identity to SEQ ID NO:2 comprising a non-asparagine at the position corresponding to position 473 of SEQ ID NO:2, a non-cysteine at the position corresponding to position 355 of SEQ ID NO: 2, and a non-isoleucine at the position corresponding to position 479 of SEQ ID NO: 2, wherein the polynucleotide when expressed in a plant cell increases the fatty acid content of the plant cell when compared to a plant cell comprising a comparable polynucleotide without the modification.  The closest prior art is taught in US Patent Application, US 2016/0348124 A1, December 1, 2016.  The DGAT genes of US 2016/0348124 A1 share 95% identity to SEQ ID NO: 2 of the instant application comprising a modification of a substitution and increase the fatty acid content of the plant cell, however Roesler does not teach the modified polynucleotide wherein the modified polynucleotide has a non-asparagine at a position corresponding to position 473 of SEQ ID NO: 2.   
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.  


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN JAMES SULLIVAN whose telephone number is (571)272-0561. The examiner can normally be reached on 7:30 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on (571)270-7058. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppairmy.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRIAN JAMES SULLIVAN/Examiner, Art Unit 1663
/MATTHEW R KEOGH/Primary Examiner, Art Unit 1663